PER CURIAM:
By written stipulation filed herein, the claimant and respondent stipulated that on or about January 17,1977, the claimant’s vehicle hit and struck a loose metal plate on a bridge owned and maintained by the respondent in Kanawha County, West Virginia. The complaint alleged the bridge was located in Miami, West Virginia. The vehicle was damaged, and it was stipulated that the fair and equitable estimate of the damages sustained by the claimant is $52.50. Believing that liability exists on the part of the respondent and that the claimant is free of negligence and that the damages are reasonable, an award of $52.50 is directed in favor of the claimant.
Award of $52.50.